WILLIAMS, J.
Plaintiffs conduct an inn on said premises, but three rooms in the building are used by plaintiffs for residence purposes. There are no other provisions in the lease relating to free use of gas except these quoted, and this court is of the opinion that the defendant was required to furnish such amount of gas to plaintiffs free of charge as was necessary to light the three rooms so used.
It is therefore adjudged and decreed that the defendant at once supply to the plaintiffs free of charge gas from the well located on the premises described in the petition in reasonably sufficient quantity for heating and lighting so niuch of the house located therein as is used by plaintiffs as a family residence, towit: three rooms, and it is fux*ther ordered and adjudged that further prayer of the petition be and the same is denied.
Decree accordingly.
Lloyd and Richards, JJ, concur.